NO. 07-04-0323-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                  OCTOBER 18, 2004

                         ______________________________


                        KAREN G. WETTERMAN, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2004-404800; HONORABLE CECIL G. PURYEAR, JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Karen G. Wetterman filed a Motion to Dismiss Appeal on October 13,

2004, averring that she no longer wishes to prosecute her appeal. The Motion to Dismiss

is signed by appellant and her attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                  Phil Johnson
                                                  Chief Justice




Do not publish.




                                            -2-